 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   HERBERT PENROSE,                      )
                                           )
 8                Plaintiff,               )
                                           )                        3:18-cv-00276-RCJ-VPC
                                           )
 9         vs.
                                           )
                                           )                                ORDER
10   FIRST MAGNUS FINANCIAL CORP. et al., )
                                           )
11                Defendants.              )
                                           )
12

13          Plaintiff sued Defendants in this Court to prevent the nonjudicial foreclosure of property

14   in which he claimed an interest. The Court denied preliminary injunctive relief and granted a

15   motion to dismiss, because the action was precluded by prior state court judgments. Moreover,

16   recorded documents of which the Court could take judicial notice negated allegations concerning

17   the loan origination, and the remaining allegations were based on invalid legal theories. The

18   Court directed the Clerk to close the case but did not enter a separate judgment. Plaintiff has

19   asked the Court to reconsider, but there is no basis to reconsider. Plaintiff identifies no newly

20   discovered evidence or intervening change in the law.

21   ///

22   ///

23   ///

24

                                                    1 of 2
 1                                           CONCLUSION

 2          IT IS HEREBY ORDERED that the Motion to Reconsider (ECF No. 16) is DENIED.

 3          IT IS FURTHER ORDERED that the Clerk shall enter judgment.

 4          IT IS SO ORDERED.

 5   Dated this
     Dated this24th day of January, 2019.
                14th day of January, 2019.

 6

 7                                             _____________________________________
                                                         ROBERT C. JONES
 8                                                   United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                2 of 2
